EXHIBIT 10.1




SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the 7th day
of September 2012, by and between As Seen On TV, Inc., a Florida corporation
(the “Company”), and the investors listed on the Schedule of Investors attached
hereto (each an “Investor” and  collectively, the “Investors”).




W I T N E S S E T H:




WHEREAS,  the  Company  desires  to  sell  to  the  Investors  (the
 “Offering”),  and  the Investors desire to purchase from the Company, (a) 12%
senior secured convertible promissory notes in the aggregate principal amount of
a minimum of $500,000 and up to a maximum of $1,500,000 (the “Notes”), in the
form attached as Exhibit A hereto, and (b) a warrant (the “Warrant”), in the
form attached as Exhibit B hereto, to purchase a number of shares of the
Company’s common stock, $0.0001 par value per share (the “Common Stock”) equal
to the quotient  obtained  by  dividing  50%  of  the  principal  amount  of
 the  Notes  divided  by  the conversion price of the Notes, with an exercise
price equal to $0.80; and




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:




1

Purchase and Sale of Notes and Warrants.




1.1         Issuance  and  Sale  of  Notes  and  Warrants.  Subject  to  the
 terms  and conditions of this Agreement, the Investors severally and not
jointly agree to purchase at the Closing (as hereafter defined), and the Company
agrees to issue and sell to the Investors at the Closing, the amount of Notes
and the Warrants (sometimes collectively referred to herein as the “Securities”)
 set  forth  opposite  each  Investor’s  name  on  the  Signature  Page  hereto,
 for  an aggregate purchase price of a minimum of Five Hundred Thousand
($500,000) Dollars (the “Minimum Amount”) and up to a maximum of One Million
Five Hundred Thousand ($1,500,000) Dollars (the “Offering Amount”) and the
offering of the Notes and Warrants being offered hereunder is hereinafter
referred to as the “Offering.”




1.2         Payment.  The Investor is enclosing with its delivery of its
Signature Page hereto a check payable to, or will promptly make a wire transfer
payment to, “Signature Bank, Escrow Agent for As Seen On TV, Inc.” in the full
amount of the purchase price of the Notes and Warrants being subscribed for (the
“Purchase Price”).  Wire instructions are as follows:




Bank Name: Signature Bank

ABA Number: 0XXXXXXX6

A/C Name: Signature Bank, as Escrow Agent For As Seen On TV, Inc.

A/C Number: 1XXXXXXXX2

FBO: Investor Name

Social Security Number

Address





--------------------------------------------------------------------------------

All payments made by check as provided in this Section 1.2 shall be promptly
deposited by the Company or National Securities Corporation (in its capacity as
the “Placement Agent”) with Signature Bank (the “Escrow Agent”), and all
payments hereunder shall be held in a non- interest-bearing escrow account (the
“Escrow Account”) until the earliest to occur of (a) the Closing (as defined
below), (b) the rejection of such proposed investment by the Company or the
Placement Agent and (c) the termination of the Offering by the Company or the
Placement Agent.




1.3

Closing.




(a)       The closing of the purchase and sale of Notes and Warrants under this
 Agreement  (the  “Closing”)  shall  be  held  at  the  offices  of  the
 Company,  14044  Icot Boulevard, Clearwater, Florida 33760 (or remotely via the
exchange of documents and signatures), on or before September 14, 2012, which
period may be extended by the Company and the Placement Agent until October 1,
2012 (the date of the Closing is hereinafter referred to as the “Closing Date”).




(b)       At  the  Closing,  the  Company  shall  deliver  the  Notes  and  the
Warrants to the Investors against payment of the Purchase Price to the Company
as described above, along with delivery by the Investors of an Accredited
Investor Certification and Investor Profile to the Placement Agent. The
Accredited Investor Certification and Investor Profile are included in the
Investor Instructions booklet provided to Investors separately.




(c)       The Closing is expressly conditioned upon: (i) subscriptions for the
Minimum Amount, and (ii) the Company, TV Goods, Inc. and Collateral Agents, LLC
(the “Collateral Agent”) shall have entered into the Security Agreement in the
form attached hereto as Exhibit C.




1.4         Additional   Definitions.      For   purposes   of   this
  Agreement,   certain capitalized terms are defined under Appendix A.




2          Representations  and  Warranties  of  the  Company.     The  Company
 hereby represents and warrants to the Investors, except as set forth on a
Schedule of Exceptions to Representations and Warranties attached hereto as
Exhibit D (the “Schedule of Exceptions”), the following:




2.1         Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 2.1.  The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non- assessable and free of preemptive and similar rights to subscribe for
or purchase securities.  If the Company has no subsidiaries, all other
references to the Subsidiaries or any of them in the Transaction Documents shall
be disregarded.




2.2         Organization   and   Qualification.      The   Company   and   each
  of   the Subsidiaries is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as











--------------------------------------------------------------------------------

currently conducted.  Neither the Company nor any Subsidiary is in violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.




2.3         Authorization; Enforcement.   The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of each of this Agreement and the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals (as defined below).  This Agreement and
each other Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.




2.4         No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which











--------------------------------------------------------------------------------

2.5         Filings, Consents and Approvals.  The Company is not required to
obtain any  consent,  waiver,  authorization  or  order  of,  give  any  notice
 to,  or  make  any  filing  or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than: (i) the filings required pursuant to this Agreement, (ii)
the filing with the Commission pursuant to the registration rights provisions
contained herein, (iii) the notice and/or application(s) to each applicable
Trading Market for the issuance and sale of the Securities and the listing of
the Shares and Warrant Shares for trading thereon in the time and manner
required thereby and (iv) the filing of Form D with the Commission and such
filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).




2.6         Issuance of the Securities.  The Securities are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.   The Warrant Shares and the
Conversion Shares, when issued in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.   As of the date hereof, the Company has
reserved from its duly authorized capital stock a sufficient number of shares of
Common Stock, which in our best estimation is not expected to exceed 4,000,000
shares, which represents the number of shares of Common Stock issuable pursuant
to the Warrants, the Warrants issuable to the Placement Agent and assuming that
the Notes, including six months of accrued interest, convert into Common Stock
at a price of

$0.80 per share.




2.7         Capitalization.    The  capitalization  of  the  Company  is  as
 set  forth  on Schedule 2.7, which Schedule 2.7 shall also include the number
of shares of Common Stock owned beneficially, and of record, by Affiliates of
the Company as of the date hereof. Except as set forth on Schedule 2.7, the
Company has not issued any capital stock since its most recently filed periodic
report under the Exchange Act, other than pursuant to the exercise of employee
stock options under the Company’s stock option plans, the issuance of shares of
Common Stock to employees pursuant to the Company’s employee stock purchase
plans and pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act.  Except as set forth on Schedule 2.7 and pursuant to this
Agreement no Person has any right of first refusal, preemptive right, right of
participation,  or  any  similar  right  to  participate  in  the  transactions
 contemplated  by  the Transaction Documents.  Except as a result of the
purchase and sale of the Securities, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable  for,  or  giving  any  Person  any  right to
 subscribe  for  or  acquire  any  shares  of Common  Stock,  or  contracts,
 commitments,  understandings  or  arrangements  by  which  the











--------------------------------------------------------------------------------

Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents.  Except as set forth on Schedule 2.7,
the issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. Except as set forth on Schedule
2.7, there are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party  or,  to  the  knowledge  of  the  Company,  between  or  among  any  of
 the  Company’s stockholders other than the Lockup Agreements.




2.8         SEC Reports; Financial Statements.  Except as set forth on Schedule
2.8, since May 28, 2010, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  Except as set forth on Schedule 2.8 as of their respective dates,
the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.   Since May 28, 2010, the Company has not been an
issuer subject to Rule 144(i) under the Securities Act. The financial statements
of the Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Except as
set forth on Schedule 2.8 such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required  by
 GAAP,  and  fairly  present  in  all  material  respects  the  financial
 position  of  the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.




2.9         Material  Changes;  Undisclosed  Events,  Liabilities  or
 Developments. Except as set forth on Schedule 2.8 since the date of the latest
audited financial statements included within the SEC Reports, except as
specifically disclosed in a subsequent SEC Report filed prior to the date hereof
or Schedule 2.9:   (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A)











--------------------------------------------------------------------------------

trade payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
 Except as set forth on Schedule 2.9, the Company does not have pending before
the Commission any request for confidential treatment of information.  Except
for the issuance of the Securities contemplated by this Agreement or as set
forth on Schedule 2.9, no event, liability, fact, circumstance, occurrence or
development has occurred or exists, or is reasonably expected to occur or exist,
with respect to the Company or its Subsidiaries or their respective businesses,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made.




2.10       Litigation.  Except as set forth on Schedule 2.10, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, reasonably be expected to result in a Material Adverse
Effect.  Except as set forth on Schedule 2.10, neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty which could, if there
were an unfavorable decision, reasonably be expected to result in a Material
Adverse Effect.  There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company which
could, if there were an unfavorable decision, reasonably be expected to result
in a Material Adverse Effect.  The Commission has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company or any Subsidiary under the Exchange Act or the Securities Act.




2.11      Labor Relations.  No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect.  None of
the Company’s or its Subsidiaries’ employees is a member of a union that relates
to such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good.  To the knowledge of the Company, no executive
officer of the Company or any Subsidiary is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not











--------------------------------------------------------------------------------

subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.




2.12       Compliance.   Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree, or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.




2.13     Regulatory Permits.   The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.




2.14       Title  to  Assets.    The  Company  and  the  Subsidiaries  have
 good  and marketable title in fee simple to all real property owned by them and
good and marketable title in all personal property owned by them that is
material to the business of the Company and the Subsidiaries, in each case free
and clear of all Liens, except for (i) Liens as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries and
(ii) Liens for the payment of federal, state or other taxes, for which
appropriate reserves have been made therefor in accordance with GAAP and the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.




2.15       Intellectual Property.   The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or required for use in connection with their
respective businesses and which the failure to so have could have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”).  None of, and
neither the Company nor any Subsidiary has received a notice (written or
otherwise) that any of, the Intellectual Property Rights has expired, terminated
or been abandoned, or is expected to expire or terminate or be











--------------------------------------------------------------------------------

abandoned, within two (2) years from the date of this Agreement.  Neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably  be  expected  to  not  have  a  Material  Adverse  Effect.    To
 the  knowledge  of  the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights.  The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.




2.16       Insurance.  The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the Maximum Amount.  Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.




2.17       Transactions With Affiliates and Employees.   Except as set forth in
the SEC Reports or Schedule 2.17, none of the officers or directors of the
Company or any Subsidiary and, to the knowledge of the Company, none of the
employees of the Company or any Subsidiary is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $120,000 other than for: (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company and (iii) other employee benefits, including stock
option agreements under any stock option plan of the Company.




2.18     Sarbanes-Oxley; Internal Accounting Controls. Except as set forth on
Schedule 2.18 the Company and the Subsidiaries are in compliance with any and
all applicable requirements for a “smaller reporting company” of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date.  The
Company and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act











--------------------------------------------------------------------------------

Rules  13a-15(e)  and  15d-15(e))  for  the  Company  and  the  Subsidiaries
 and  designed  such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the disclosure
controls and procedures of the Company and the Subsidiaries as of the end of the
period covered by the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”).  The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the internal control over financial reporting (as
such term is defined in the Exchange Act) of the Company and its Subsidiaries
that have materially affected, or is reasonably likely to materially affect, the
internal control over financial reporting of the Company or its Subsidiaries.




2.19       Certain  Fees.    Other  than  the  fees  payable  to  the  Placement
 Agent pursuant to the Placement Agent Agreement as disclosed under Section 8.8
of this Agreement and fees payable to certain FINRA member firms as set forth on
Schedule 2.19 hereto, no brokerage or finder’s fees or commissions are or will
be payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
 with  respect  to  the  transactions  contemplated  by  the  Transaction
 Documents.    The Investors shall have no obligation with respect to any fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by the Transaction Documents.




2.20    Private  Placement.  Assuming  the  accuracy  of  the  Investors’
representations and warranties set forth in Section 2, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Investors as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.




2.21       Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.




2.22       Registration Rights.  Other than each of the Investors, no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company or any Subsidiary, except as provided under
the Company’s currently effective registration statements on Form S-1 and
potential registration statement on Form S-4 as more specifically set forth
Schedule 2.22.




2.23       Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  Except as set forth on Schedule











--------------------------------------------------------------------------------

2.23, the Company has not, in the 12 months preceding the date hereof, received
notice from any Trading Market on which the Common Stock is or has been listed
or quoted to the effect that the Company is not in compliance with the listing
or maintenance requirements of such Trading Market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.




2.24      Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition,  business  combination,  poison
 pill  (including  any  distribution  under  a  rights agreement) or other
similar anti-takeover provision under the Company’s certificate of incorporation
(or similar charter documents) or the laws of its state of incorporation that is
or could become applicable to the Investors as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Investors’ ownership of the Securities.




2.25       Disclosure.   Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Investors or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information.  The Company understands and confirms that the Investors will rely
on the foregoing representation in effecting transactions in securities of the
Company.   All of the disclosure furnished by or on behalf of the Company to the
Investors regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby, including the Schedule of
Exceptions to this Agreement, is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements  made  therein,  in  light  of  the
 circumstances  under  which  they  were  made,  not misleading.  The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading.  The Company
acknowledges and agrees that no Investor makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3 hereof.




2.26    No Integrated Offering. Assuming the accuracy of the Investors’
representations  and  warranties  set  forth  in  Section  3,  neither  the
 Company,  nor  any  of  its Affiliates, nor any Person acting on its or their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of (i) the Securities Act which would require the
registration of any such securities under the Securities Act, or (ii) any
applicable shareholder approval provisions of any Trading Market on which any of
the securities of the Company are listed or designated.




2.27       Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder: (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other











--------------------------------------------------------------------------------

liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted, including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid.  The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
 Schedule 2.27 sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments.  For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.  Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.




2.28      Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.




2.29       No General Solicitation.  Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising.  The Company has offered the
Securities for sale only to the Investors and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.




2.30       Foreign Corrupt Practices.  Neither the Company nor any Subsidiary,
to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any











--------------------------------------------------------------------------------

person acting on its behalf of which the Company is aware) which is in violation
of law or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.




2.31       Accountants.      The   Company’s   accounting   firm   is   set
  forth   on Schedule 2.31 of the Schedule of Exceptions.  To the knowledge and
belief of the Company, such accounting firm is a registered public accounting
firm as required by the Exchange Act.




2.32     No Disagreements with Accountants and Lawyers.   There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and, except as set forth on Schedule 2.32,
the Company is current with respect to any fees owed to its accountants and
lawyers which could affect the Company’s ability to perform any of its
obligations under any of the Transaction Documents.




2.33       Seniority.  As of the Closing Date, no Indebtedness or other claim
against the Company is senior to the Notes in the right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered thereby).




2.34       Acknowledgment  Regarding  Investors’  Purchase  of  Securities.
    The Company acknowledges and agrees that to its knowledge each of the
Investors is acting solely in the capacity of an arm’s length purchaser with
respect to the Transaction Documents and the transactions  contemplated
 thereby.  The  Company  further  acknowledges  that  no  Purchaser  is acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
thereby and any advice given by any Purchaser or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated thereby is merely incidental to the Investors’
purchase of the Securities.  The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.




2.35       Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities and which may be due to other FINRA member firms as
provided in Schedule 2.19 hereto.




2.36       Stock Option Plans. Each stock option granted by the Company under
the Company’s stock option plan was granted (i) in accordance with the terms of
the Company’s stock option plan and (ii) with an exercise price at least equal
to the fair market value of the Common Stock on the date such stock option would
be considered granted under GAAP and











--------------------------------------------------------------------------------

applicable law. No stock option granted under the Company’s stock option plan
has been backdated.  The Company has not knowingly granted, and there is no and
has been no Company policy or practice to knowingly grant, stock options prior
to, or otherwise knowingly coordinate the grant of stock options with, the
release or other public announcement of material information regarding the
Company or its Subsidiaries or their financial results or prospects.




2.37       Office  of  Foreign  Assets  Control.     Neither  the  Company  nor
 any Subsidiary  nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).




2.38       U.S. Real Property Holding Corporation.   The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.




2.39     Bank Holding Company Act.   Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”).  Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.




2.40       Money Laundering.  The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.




3

Representations and Warranties of the Investors.  Each of the Investors,
severally and not jointly, hereby represents and warrants that:




3.1         Authorization.  Investor (i) if a natural person, represents that
Investor has reached the age of 21 and has full power and authority to execute
and deliver this Agreement and all other Transaction Documents and to carry out
the provisions hereof and thereof; (ii) if a corporation, partnership, or
limited liability company or partnership, or association, joint stock company,
trust, unincorporated organization or other entity, represents that such entity
was not formed for the specific purpose of acquiring the Securities, such entity
is duly organized, validly existing and in good standing under the laws of the
state of its organization, the consummation of the transactions contemplated
hereby is authorized by, and will not result in a violation of state law or its
charter or other organizational documents, such entity has full power and
authority to execute and deliver this Agreement and all other Transaction
Documents and to carry out the











--------------------------------------------------------------------------------

provisions hereof and thereof and to purchase and hold the Securities the
execution and delivery of this Agreement has been duly authorized by all
necessary action, this Agreement has been duly executed and delivered on behalf
of such entity and is a legal, valid and binding obligation of such entity; or
(iii) if executing this Agreement in a representative or fiduciary capacity,
represents that it has full power and authority to execute and deliver this
Agreement in such capacity and on behalf  of  the  subscribing  individual,
 ward,  partnership,  trust,  estate,  corporation,  or  limited liability
company or partnership, or other entity for whom Investor is executing this
Agreement, and such individual, partnership, ward, trust, estate, corporation,
or limited liability company or partnership, or other entity has full right and
power to perform pursuant to this Agreement and make an investment in the
Company, and represents that this Agreement constitutes a legal, valid and
binding obligation of such entity.   The execution and delivery of this
Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which Investor is a party or by
which it is bound.




3.2         Purchase Entirely for Own Account.   The Securities to be purchased
by the Investor will be acquired for investment for the Investor’s own account
and not with a view to the resale or distribution of any part thereof, and such
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same.  Such Investor does not have any contract,
undertaking, agreement, or arrangement with any person to sell, transfer, or
grant participation to any person with respect to any of the Securities.




3.3         Disclosure of Information.  The Investor acknowledges that it has
received all the information that it has requested relating to the Company and
the purchase of the Notes and the Warrants.  The Investor further represents
that it has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the Offering of the Notes and the
Warrants.  The Investor acknowledges receipt of the Company’s Annual Report on
Form 10-K for the year ended March 31, 2012, which is attached hereto as Exhibit
E, the Company’s Quarterly Report on Form 10-Q for the period ended June 30,
2012, which is attached hereto as Exhibit F and copies of the Company’s other
SEC Reports, either in hard copy or electronically through the SEC’s EDGAR
system.  The foregoing, however, does not limit or modify the representations
and warranties of the Company in Section 2 of this Agreement or the right of the
Investor to rely thereon.




3.4         Investment Experience.  Investor is an investor in securities of
companies in  the  development  stage  and  acknowledges  that  it  is  able  to
 fend  for  itself,  and  has  such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Securities.  Investor is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.




3.5         Accredited Investor.  The Investor meets the requirements of at
least one of  the  suitability  standards  for  an  “accredited  investor”
 within  the  meaning  of  Rule 501  of Regulation D of the Securities and
Exchange Commission (the “SEC”) and as set forth on the Accredited Investor
Certification.




3.6         Restricted  Securities.     Investor  understands  that  the  Notes
 and  the Warrants (and the equity securities issuable upon conversion of the
Notes and Common Stock issuable  upon  exercise  of  the  Warrant)  that  it  is
 purchasing  are  characterized  as  “restricted











--------------------------------------------------------------------------------

securities”  under  the  federal  securities  laws  inasmuch  as  they  are
 being  acquired  from  the Company in a transaction not involving a public
offering, and that under such laws and applicable regulations such securities
may be resold without registration under the Act, only in certain limited
circumstances.   In this connection, the Investor represents that it is familiar
with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Act.




3.7         High  Risk  and  Speculative  Investment.    Investor  recognizes
 that  the purchase of the Notes involves a high degree of risk including, but
not limited to, the risk factors set forth in the SEC Reports and the following:
(a) the Company requires funds in addition to the proceeds of the Offering; (b)
an investment in the Company is highly speculative, and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Notes; (c) the Investor may not be able to liquidate its
investment; (d) transferability of the Notes and the Warrants is extremely
limited; (e) the Company may issue additional securities in the future which
have rights and preferences that are senior to those of the Notes, Warrants and
the Common Stock; and (f) that the Common Stock may not successfully become
actively traded.  Investor has reviewed the Risk Factors which are set forth in
Schedule 3.7 hereto.




3.8         Use  of  Proceeds.     Investor  acknowledges  and  understands
 that  the proceeds from the sale of the Notes and Warrants are expected to be
used by the Company in the manner set forth on Schedule 3.8 hereto.




3.9         Registration Statement.  Investor was not aware of the currently
effective registration statements disclosed under Schedule 2.22 prior to being
contacted by the Placement Agent with regard to the purchase of the Notes and
Warrants pursuant to this Agreement.




3.10       General Solicitation. Investor is not purchasing the Securities as a
result of any advertisement, article, notice, or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented in any seminar or any other
general solicitation or general advertisement.




3.11       Fees.  Other than the fees payable to the Placement Agent as
described in Section 8.8 below, no brokerage or finder’s fees or commissions are
or will be payable by the Company or  any Subsidiary to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
person with respect to the transactions contemplated by the Transaction
Documents.   The Investors shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other persons for fees of a
type contemplated in  this  Section  that  may  be  due  in  connection  with
 the  transactions  contemplated  by  the Transaction Documents.




3.12       Legends.   It is understood that the certificates evidencing the
Notes and the  Warrants  (and  the  equity  securities  issuable  upon
 conversion  and  exercise  thereof, respectively) may bear one or all of the
following legends:




“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS    AMENDED    (THE    "ACT"),    AND    ARE
   SUBJECT    TO











--------------------------------------------------------------------------------

RESTRICTIONS ON TRANSFERABILITY AS SET FORTH IN THIS CERTIFICATE.  THE
SECURITIES REPRESENTED HEREBY MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN OPINION OF COUNSEL, REASONABLY ACCEPTABLE  TO  COUNSEL  FOR  THE  COMPANY,
 TO  THE EFFECT  THAT    THE    PROPOSED    SALE,    TRANSFER,    OR DISPOSITION
MAY BE EFFECTUATED WITHOUT REGISTRATION UNDER THE ACT.”




3.13      For ERISA plans only.  The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.   Investor fiduciary or Plan
(a) is responsible for the decision to invest in the Company; (b) is independent
of the Company or any of its affiliates; (c) is qualified to make such
investment decision; and (d) in making such decision, Investor fiduciary or Plan
has not relied primarily on any advice or recommendation of the Company or any
of its affiliates




3.14       Investor should check the Office of Foreign Assets Control (“OFAC”)
website  at   http://www.treas.gov/ofac  before  making  the  following
 representations.  Investor represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.  The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at  http://www.treas.gov/ofac.  In addition, the programs administered
by  OFAC  (the  “OFAC  Programs”)  prohibit  dealing  with  individuals1   or
 entities  in  certain countries regardless of whether such individuals or
entities appear on the OFAC lists;




3.15       To the best of Investor’s knowledge, none of: (1) Investor; (2) any
person controlling or controlled by Investor; (3) if Investor is a
privately-held entity, any person having a beneficial interest in Investor; or
(4) any person for whom Investor is acting as agent or nominee in connection
with this investment is a country, territory, individual or entity named on an
OFAC list, or a person or entity prohibited under the OFAC Programs.  Please be
advised that the Company may not accept any amounts from a prospective investor
if such prospective investor cannot make the representation set forth in the
preceding paragraph.  Investor agrees to promptly notify the Company and the
Placement Agent should Investor become aware of any change in the information
set forth in these representations.   Investor understands and acknowledges
that, by law, the Company may be obligated to “freeze the account” of Investor,
either by prohibiting additional subscriptions from Investor, declining any
redemption requests and/or segregating the

______________________

1  These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.














--------------------------------------------------------------------------------

assets in the account in compliance with governmental regulations, and the
Selling Agent may also be required to report such action and to disclose
Investor’s identity to OFAC.   Investor further  acknowledges  that  the
 Company  may,  by  written  notice  to  Investor,  suspend  the redemption
rights, if any, of Investor if the Company reasonably deems it necessary to do
so to comply with anti-money laundering regulations applicable to the Company
and the Selling Agent or any of the Company’s other service providers.  These
individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.




3.16       To the best of Investor’s knowledge, none of: (1) Investor; (2) any
person controlling or controlled by Investor; (3) if Investor is a
privately-held entity, any person having a beneficial interest in Investor; or
(4) any person for whom Investor   is   acting   as   agent or nominee  in
connection with this investment is a senior foreign political figure,2 or any
immediate family3 member or close associate4 of a senior foreign political
figure, as such terms are defined in the footnotes below.




3.17      If Investor is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if Investor receives deposits from, makes payments on behalf
of, or handles other financial transactions related to a Foreign Bank, Investor
represents and warrants to the Company that: (1) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (4) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.




4          Conditions  of  the  Investors’  Obligations  at  Closing.    The
 obligations  of  the Investors under subsection 1.2 of this Agreement are
subject to the fulfillment on or before each Closing of each of the following
conditions:




4.1         Representations and Warranties.  The representations and warranties
of the Company contained in Section 2 hereof shall be true on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the date of such Closing.




______________________

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government- owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.




3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.




4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.











--------------------------------------------------------------------------------

4.2         Performance.  The Company shall have performed and complied with all
agreements, obligations, and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.




4.3         Suspension of Offering.  No order suspending or enjoining the
Offering or sale of the Notes and Warrants has been issued, and no proceedings
for that purpose or a similar purpose have been initiated or are pending, or, to
the best of the Company’s knowledge, are contemplated or threatened.




4.4         No Material Adverse Effect.  There shall have been no Material
Adverse Effect with respect to the Company since the date hereof.




4.5         Compliance Certificate.  The President or Chief Executive Officer of
the Company shall deliver to the Placement Agent on behalf of the Investors, at
the Closing, a certificate certifying that the conditions specified in Sections
4.1, 4.2, 4.3 and 4.4 have been fulfilled.




4.6         Offering  Amount.    The  aggregate  amount  to  be  paid  for
 Notes  and Warrants purchased hereunder as specified below such Investor’s name
on the signature page of this Agreement shall be no less than the Minimum
Amount.




4.7         Proceedings and Documents.   All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Placement Agent and counsel to the Placement Agent, and they shall have received
all such counterpart original and certified or other copies of such documents as
they may reasonably request.




4.8         Delivery of Notes and Warrants. The Company shall have delivered the
Notes and the Warrants to the Investors, as specified in Section 1.




5         Conditions of the Company’s Obligations at Closing.  The obligations
of the Company to the Investors under this Agreement are subject to the
fulfillment on or before each Closing of each of the following conditions by the
Investors:




5.1         Representations and Warranties.  The representations and warranties
of the Investors contained in Section 3 shall be true on and as of such Closing
with the same effect as though such representations and warranties had been made
on and as of such Closing.




5.2         Payment  of  Purchase  Price.    The  Investors  shall  have
 delivered  the purchase price specified in Section 1.2.




6          Indemnification.  The Investors, severally and not jointly, agree to
indemnify and hold  harmless  the  Company,  the  Selling  Agent,  and  their
 respective  officers,  directors, employees, agents, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Investor of











--------------------------------------------------------------------------------

any covenant or agreement made by the Investor herein or in any other document
delivered in connection with this Agreement.




The Company agrees to indemnify and hold harmless the Investors and any of
Investors’ general partners, employees, officers, directors, members, agents and
other representatives from and  against  all  losses,  liabilities,  claims,
 damages,  costs,  fees  and  expenses  whatsoever (including, but not limited
to, any and all expenses incurred in investigating, preparing or defending
against any litigation commenced or threatened) based upon or arising out of any
actual or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact, or breach by the Company
of any covenant or agreement made by the Company herein or in any other document
delivered in connection with this Agreement.




7

Piggy-Back Registration Rights and Indemnification.




7.1

Piggy-Back Rights.  As used in this Section 7.1:




“Effective Date” shall mean the date the Registration Statement is declared
effective by the Commission.




“Prospectus” shall mean the prospectus included in the Registration Statement
(including  a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by the Registration Statement, and
all other amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.




“Registrable Securities” shall mean any shares of Common Stock issuable upon
conversion of the Notes and exercise of the Warrants, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, adjustment, recapitalization or similar event with respect to the
foregoing.




“Registration Statement” shall mean a registration statement, including the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.




(a)       If, at any time during the period beginning on the day after the
Closing Date and ending on the sooner of (A) the day falling 12 months after the
Closing Date and (B) when the Registrable Securities may be sold without
restriction and without volume limitations pursuant to Rule 144 of the
Securities Act, the Company shall determine to prepare and file with the
Commission a Registration Statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans (a “Registration”), then the Company shall promptly send to the
Investor a written notice











--------------------------------------------------------------------------------

of such determination and if, within 15 days after receipt of such notice, the
Investor shall so request in writing, the Company shall include in such
Registration Statement all or any part of such Registrable Securities the
Investor requests to be registered provided, however, that (A) if such
registration involves an underwritten public offering, the Investor requesting
such registration must sell its Registrable Securities to the underwriters on
the same terms (to the extent applicable) as apply to the Company and (B) if, at
any time after giving such written notice of its intention to register its
equity securities and prior to the Effective Date of the Registration Statement
filed in connection with such registration, the Company shall, for any reason,
terminate its attempt to register such equity securities, the Company shall give
written notice to the Investor and, thereupon, the Company shall be relieved of
its obligation to register any Registrable Securities in connection with such
registration.




(b)       If a Registration involves an underwritten public offering and the
managing underwriter thereof advises the Company that, in its view, the number
of shares of Common Stock proposed to be included in such Registration exceeds
the largest number of shares of Common Stock that can be sold without having an
adverse effect on such public offering (the “Maximum Offering Size”), the
Company will include in such Registration only that number of shares of Common
Stock which does not cause the Maximum Offering Size to be exceeded, in the
following order of priorities: (A) first, all securities the Company proposes to
sell for its own account, (B) second, up to the full number of securities
proposed to be registered for the account of the holders of securities entitled
to inclusion of their securities in the registration statement by reason of
registration rights existing on or prior to the date hereof, (C) third, the
securities requested to be registered by the Investor and (D) fourth, the
securities requested to be registered by other holders of securities entitled to
participate in the Registration. If as a result of the provisions of this
Section 7(a)(ii), the Investor is not entitled to include all such Registrable
Securities in such registration, the Investor may elect to withdraw its request
to include any Registrable Securities in such registration.




(c)

If the Company undertakes a Registration, the Company shall:




(i)        Notify the Investor as promptly as reasonably possible of any of the
following events: (I) if the Commission issues any stop order suspending the
effectiveness of the Registration Statement or initiates any action, claim,
suit, investigation or proceeding for that purpose; (II) the Company receives
notice of any suspension of the qualification or exemption from qualification of
any Registrable Securities for sale in any jurisdiction, or the initiation or
threat of any action, claim, suit, investigation or proceeding for such purpose;
or (III) the financial statements included in the Registration Statement become
ineligible for inclusion therein or any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference is untrue in any material respect or any
revision to the Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  If the Company notifies the Investor in accordance with this
paragraph, then the Investor shall suspend the use of the Prospectus until the
Company (i) provides copies of a supplemented or amended Prospectus, or (ii)
advises in writing that the use of the Prospectus may be resumed and has
received copies of any additional or supplemental filings that are incorporated
by reference in the Prospectus.











--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company shall not be required to amend or
supplement the Registration  Statement,  any  related  Prospectus  or  any
 document  incorporated  by  reference therein for a period not to exceed 60
consecutive days (or 120 days in the aggregate in any calendar year) if there
occurs or exists any pending corporate development the disclosure of which
would, in the good faith judgment of the Board of Directors of the Company, be
harmful to the business, operations, prospects, or condition (financial or
otherwise) of the Company and its subsidiaries, taken as a whole;




(ii)     Deliver to the Investor, which delivery may be made electronically, by
the fifth business day after an Investor request, without charge, such
reasonable number of copies of the Prospectus or Prospectuses (including each
form of prospectus) and each amendment or supplement thereto as the Investor may
reasonably request;




(iii)     To  the  extent  required  by  law,  prior  to  registration
hereunder, use its reasonable efforts to register or qualify or cooperate with
the Investor in connection with the registration or qualification (or exemption
from such registration or qualification) of such Registrable Securities for
offer and sale under the securities or “blue sky” laws of such jurisdictions
within the United States as the Investor requests in writing and to do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be required for any
such purpose to (I) qualify generally to do business as a foreign corporation in
any jurisdiction wherein it would not be otherwise required to qualify but for
the requirements of this Section 7(a), or (II) subject itself to taxation; and




(iv)      Comply in all material respects with all applicable rules and
regulations of the Commission and the principal stock exchange or market on
which the Common Stock is then listed or eligible for trading.




(d)       The Placement Agent, on behalf of the Investors, shall have the right
to select one legal counsel to review and oversee any Registration (“Legal
Counsel”) at the Company’s expense.   The Company and Legal Counsel shall
reasonably cooperate with each other in performing the Company’s obligations
under this Agreement.




(e)       The Company shall pay all reasonable fees and expenses incident to a
Registration by the Company, including (A) all registration and filing fees and
expenses (including those related to filings with the Commission, in connection
with applicable state securities or “blue sky” laws and to the securities
exchange in which the Company’s common stock then trades or is quoted), (B)
printing expenses (including expenses of printing certificates for Registrable
Securities and of printing copies of Prospectuses reasonably requested by the
Investor),  (C)  messenger,  telephone  and  delivery  expenses,  (D)  fees  and
 disbursements  of counsel for the Company, (E) fees and expenses of all other
Persons retained by the Company in connection with the Registration and (F) fees
and expenses of Legal Counsel not to exceed $10,000 in the aggregate.
 Notwithstanding the foregoing or anything in this Agreement to the contrary,
each holder of the Registrable Securities being registered shall pay all
commissions and underwriting discounts with respect to any Registrable
Securities sold by it and the fees and disbursements of any counsel or other
advisors or experts retained by such holders (severally or jointly) other than
Legal Counsel.











--------------------------------------------------------------------------------

(f)      In connection with the preparation of a registration statement
including the Registrable Securities pursuant to this Section 7, Investor agrees
to furnish to the Company  a  completed  questionnaire  in  a  form  acceptable
 to  the  Company  upon  request. Investor agrees further to supplement the
questionnaire as necessary to enable the Company to respond to comments, if any,
received by the Commission.  The Company shall not be required to include any
Investor that does not complete, date and execute a selling stockholder
questionnaire.




7.2

Indemnification.




(a)       Indemnification   by   the   Company.   The   Company   agrees   to
indemnify and hold harmless the Investor and all of its members, officers and
employees (and each person, if any, who controls the Investor within the meaning
of Section 15 of the Securities Act or Section 20 of the 1934 Act)
(collectively, the “Indemnitees”), from and against any losses, claims, damages
or liabilities (collectively, “Losses”) to which they may become subject (under
the Securities Act or otherwise) insofar as such Losses (or actions or
proceedings in respect thereof) arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or arise out of any failure by the Company to fulfill any undertaking
included in the Registration Statement and the Company will, as incurred,
reimburse the Indemnitees for any legal or other expenses reasonably  incurred
 in  investigating,  defending  or  preparing  to  defend  any  such  action,
proceeding or claim; provided, however, that the Company shall not be liable in
any such case to the extent that such Loss arises out of, or is based upon, an
untrue statement or omission or alleged untrue statement or omission made in
such Registration Statement in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Indemnitees
specifically for use in preparation of the Registration Statement; provided,
further, however, that the foregoing indemnification shall not inure to the
benefit of any Indemnitee who failed to deliver a final Prospectus or an
amendment or supplement thereto (provided by the Company to such Indemnitee in
the requisite quantity and on a timely basis to permit proper delivery on or
prior to the relevant transaction date) to the person asserting any losses,
claims, damages  and  liabilities  and  judgments  caused  by  any  untrue
 statement  of  a  material  fact contained in any Prospectus, or caused by any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, if such material misstatement or omission
was cured in such final Prospectus or amendment or supplement thereto.




(b)       Indemnification by the Investor. The Investor agrees to indemnify and
hold harmless the Company (and each person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the 1934
Act, each officer of the Company who signs the Registration Statement and each
director of the Company), from and against any losses, claims, damages or
liabilities to which the Company (or any such officer, director or controlling
person) may become subject (under the Securities Act or otherwise), insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any omission or alleged omission to state therein











--------------------------------------------------------------------------------

a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading in each case, on the effective date thereof, if, and to the
extent, such untrue statement or omission or alleged untrue statement or
omission was made in reliance upon and in conformity with written information
furnished by or on behalf of the Investor specifically for use in preparation of
the Registration Statement, and such Investor will reimburse the Company (and
each of its officers, directors or controlling persons) for any legal or other
expenses reasonably incurred in investigating, defending or preparing to defend
any such action, proceeding or claim; provided, however, that in no event shall
any indemnity under this Section 7(b)(ii) be greater in amount than the net
proceeds to the Investor as a result of the sale of Registrable Securities
pursuant to such Registration Statement.




(c)       Conduct of Indemnification Proceedings. If any action, claim, suit,
investigation or proceeding (a “Proceeding”) shall be brought or asserted
against any person entitled  to  indemnity  hereunder  (an  “Indemnified
 Party”),  such  Indemnified  Party  shall promptly notify the person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall be entitled to participate therein, and to the extent that it shall
wish to assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof. After notice from the
Indemnifying Party to such Indemnified Party of its election to assume the
defense thereof, such Indemnifying Party shall not be liable to such Indemnified
Party for any legal expenses subsequently incurred by Indemnified Party in
connection  with  the  defense  thereof.  An  Indemnified  Party  shall  have
 the  right  to  employ separate counsel in any such Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or Parties. If there exists or
shall exist a conflict of interest that would make it inappropriate in the
reasonable judgment of the Indemnified Party for the same counsel to represent
both the Indemnified Party and such Indemnifying Party or any affiliate or
associate thereof, the Indemnified Party shall be entitled to retain its own
counsel at the expense of such Indemnifying Party; provided, further, that no
Indemnifying Party shall be responsible for the fees and expense of more than
one separate counsel for all Indemnified Parties. The Indemnifying Party shall
not settle an action without the consent of the Indemnified Party, which consent
shall not be unreasonably withheld, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding. All reasonable fees and expenses
of the Indemnified Party (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten trading days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such reasonable fees and expenses to the extent it is finally
judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).




7.3         Contribution. If a claim for indemnification under Section 7(b)(i)
or (ii) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying  Party,  in  lieu  of  indemnifying  such
 Indemnified  Party,  shall  contribute  to  the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in











--------------------------------------------------------------------------------

connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or related to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 7(b)(iii), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 7(b)(iv) was
available to such party in accordance with its terms.




The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(b)(iv) were determined by pro rata allocation or by
any other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7(b)(iv), the Investor shall not
be required to contribute, in the aggregate, any amount which exceeds the net
proceeds actually received by the Investor from the sale of the Registrable
Securities subject to the Proceeding. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.




8

Miscellaneous.




8.1         Appointment of Collateral Agent.   Investor hereby authorizes
Collateral Agent to act as collateral agent on behalf of the Investor and any
other purchasers of the Notes, and in such capacity to enter into the Security
Agreement and to exercise for the benefit of the Investor all rights, powers and
remedies provided to it, under or pursuant to the Security Agreement, including,
without limitation, those available upon an Event of Default (as defined in the
Security Agreement), subject always to the terms, conditions, limitations and
restrictions provided in the Security Agreement.  The Investor has carefully
reviewed the Security Agreement and understands the information contained
therein.




8.2         Survival of Warranties.   All of the representations and warranties
made herein shall survive the execution and delivery of this Agreement for a
period of one year.  The Investors are entitled to rely, and the parties hereby
acknowledge that the Investors have so relied, upon the truth, accuracy and
completeness of each of the representations and warranties of the Company
contained herein, irrespective of any independent investigation made by
Investors.  The Company is entitled to rely, and the parties hereby acknowledge
that the Company has so relied, upon the truth, accuracy and completeness of
each of the representations and warranties of the Investors contained herein,
irrespective of any independent investigation made by the Company.




8.3         Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any Notes sold hereunder or any Common Stock issued upon
conversion thereof).  Nothing in this Agreement, express or implied, is intended
to confer upon any party other than the parties hereto or their respective
successors and











--------------------------------------------------------------------------------

assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.




8.4         Governing Law.   This Agreement shall be governed by and construed
under the laws of the State of New York as applied to agreements among New York
residents entered into and to be performed entirely within New York.  The
parties hereto (1) agree that any legal suit, action or proceeding arising out
of or relating to this Agreement shall be instituted exclusively in New York
State Supreme Court, County of New York, or in the United States District  Court
 for  the  Southern  District  of  New  York,  (2)  waives  any  objection
 which  the Company may have now or hereafter to the venue of any such suit,
action or proceeding, and (3) irrevocably consents to the jurisdiction of the
New York State Supreme Court, County of New York, and the United States District
Court for the Southern District of New York in any such suit, action or
proceeding.  The Company further agrees to accept and acknowledge service of any
and all process which may be served in any such suit, action or proceeding in
the New York State Supreme Court, County of New York, or in the United States
District Court for the Southern District of New York and agrees that service of
process upon the Company mailed by certified mail to the Company's address shall
be deemed in every respect effective service of process upon the Company, in any
such suit, action or proceeding.  THE PARTIES HERETO AGREE TO WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.




8.5         Counterparts.     This  Agreement  may  be  executed  in  two  or
 more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or by e-mail delivery of a “.pdf” format data file,
either of which shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) this Agreement with
the same force and effect as if such facsimile or “.pdf” signature page were an
original thereof.




8.6         Titles and Subtitles.   The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.




8.7         Notices.  Unless otherwise provided, any notice, authorization,
request or demand required or permitted to be given under this Agreement shall
be given in writing and shall be deemed effectively given upon personal delivery
to the party to be notified or three (3) days following deposit with the United
States Post Office, by registered or certified mail, postage prepaid, or two
days after it is sent by an overnight delivery service, or when sent by
facsimile with machine confirmation of delivery addressed as follows:




If to Company, to:




As Seen On TV, Inc.

14044 Icot Blvd. Clearwater, Florida 33760

Attention: Chief Executive Officer

Fax:  (727) 330-7843











--------------------------------------------------------------------------------

With a copy to:




Pearlman Schneider LLP

2200 Corporate Blvd., N.W., Suite 210

Boca Raton, FL 33431

Attention:  Brian Pearlman, Esq. Fax: (561) 362-9612




If to the Investors to:




The addresses sent forth on the signature pages attached.




Any party may change its address for such communications by giving notice
thereof to the other parties in conformity with this Section.




8.8         Compensation of Placement Agent.  Each Investor acknowledges that it
is aware that the Placement Agent will receive from the Company, in
consideration of its services as Placement Agent in respect of the transactions
contemplated hereby, (a) selling commissions aggregating 10% of the Purchase
Price of the Securities sold at each closing, payable in cash, (b) reimbursement
of all reasonable accountable expenses incurred by the Placement Agent in
connection with this offering, provided that Placement Agent’s legal expenses
shall not exceed

$18,500 and (c) three-year warrants to purchase such number of equity securities
of the Company as is equal to 10% of the equity securities into which the Notes
convert are exercisable.




8.9       Transaction Expenses; Enforcement of Transaction Documents.   The
Company and each Investor shall pay their respective costs and expenses incurred
with respect to the negotiation, execution, delivery and performance of this
Agreement.   If any action at law or in equity is necessary to enforce or
interpret the terms of the Transaction Documents, the prevailing party shall be
entitled to reasonable attorney’s fees, costs, and necessary disbursements in
addition to any other relief to which such party may be entitled.




8.10       Amendments  and  Waivers.     This  Agreement  may  be  amended  or
terminated and the observance of any term of this Agreement may be waived with
respect to all parties to this Agreement (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Company and the Note Requisite Holders (as defined  below).
   Notwithstanding  the  foregoing,  this  Agreement  may  not  be  amended  or
terminated and the observance of any term hereunder may not be waived with
respect to any Investor without the written consent of such Investor unless such
amendment, termination or waiver applies to all Investors in the same fashion.
 The Company shall give prompt written notice of any amendment or termination
hereof or waiver hereunder to any party hereto that did not consent in writing
to such amendment, termination or waiver.  Any amendment, termination or waiver
effected in accordance with this Section 8.9 shall be binding on all parties
hereto, even if they do not execute such consent. No waivers of or exceptions to
any term, condition or provision of this Agreement, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.   Any amendment  or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any securities purchased under this Agreement at the time outstanding (including
securities into which such securities  are  convertible),  each  future  holder
 of  all  such  securities,  and  the  Company.  For











--------------------------------------------------------------------------------

purposes hereof, “Note Requisite Holder(s)” shall mean holders of Notes
representing at least 66% of the aggregate amount of principal then outstanding
under such Notes.




8.11       Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.




8.12       Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.




8.13       Independent Nature of Investors.  The obligations of each Investor
under this Agreement or other transaction document are several and not joint
with the obligations of any other Investor, and no Investor shall be responsible
in any way for the performance of the obligations of any other Investor under
this Agreement or any other transaction document.  Each Investor shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.  The decision of each Investor to purchase Notes and
Warrants pursuant to this Agreement has been made by such Investor independently
of any other Investor and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other person) relating to or arising from any such information,
materials, statements or opinions.   Nothing contained herein or in any other
transaction document, and no action taken by any Investor pursuant hereto or
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
 with  respect  to  such  obligations  or  the  transactions  contemplated  by
 this  Agreement. Except as otherwise provided in this Agreement or any other
transaction document, each Investor shall be entitled to independently protect
and enforce its rights arising out of this Agreement or out of the other
transaction documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose.  Each
Investor represents and warrants that it has been represented by its own
separate legal counsel in connection with the transactions contemplated hereby
and acknowledges and understands that Pearlman Schneider LLP has served as
counsel to the Company only, and the Investors cannot rely upon Pearlman
Schneider LLP in any manner with regard to their decision to participate in the
transactions contemplated hereby.   Each Investor also acknowledges and
understands that Littman Krooks LLP has served as counsel to the Placement Agent
only and the Investors cannot rely upon Littman Krooks LLP in any manner with
regard to their decision to participate in the transactions contemplated hereby.











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




Company:




AS SEEN ON TV, INC.













By:

 /s/ DENNIS W. HEALEY

 

Name: DENNIS W. HEALEY

Title: CHIEEF FINANCIAL OFFICER










Investors:




[TO SIGN AND COMPLETE SIGNATURE PAGE ANNEXED HERETO]














--------------------------------------------------------------------------------

OMNIBUS SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT AND SECURITY AGREEMENT







By execution and delivery of this signature page, you are agreeing to become an
Investor, as defined in that certain Securities Purchase Agreement (the
“Purchase Agreement”) by and among As Seen On TV, Inc., a Florida corporation
(the “Company”) and the Investors (as defined in the Purchase  Agreement),
 dated  as  of _________5 __, 2012 and  acknowledges  having  read  the
representations in the Purchase Agreement section entitled “Representations and
Warranties of the Investors,” and hereby represents that the statements
contained therein are complete and accurate with respect to the undersigned as
an Investor. The undersigned further hereby agrees that execution by the
undersigned of this Omnibus Signature Page to Securities Purchase Agreement and
Security Agreement shall constitute an agreement to be bound by the terms and
conditions of each of the Purchase Agreement and the Security Agreement, with
the same effect as if such separate, but related agreement, was separately
signed.




INVESTOR:

 

PRINCIPAL AMOUNT OF

NOTES PURCHASED:

$___________________

 

 

 

Print Name:

___________________

 

Date:

___________________

 

 

 

Signature:

___________________

 

Contact Person:

___________________

 

 

 

Print Name:

___________________

 

Telephone No.

___________________

 

 

 

Signature:

___________________

 

E-mail Address:

___________________

 

 

 

Title (if entity)

___________________

 

Soc Sec # or Fed ID #

___________________

 

 

 

 

 

 

Street Address

 

 

 

 

 

Street Address – 2nd line

 

 

 

 

 

City, State, Zip

 

 

 

 

 







____________________

5 To be completed to reflect date of initial closing.  Investors should not
complete this.











